Ruffin, Judge.
This is a direct appeal of the trial court’s April 20, 1994 nunc pro tunc order correcting a scrivener’s error in its January 31, 1994 order denying Kabiri’s motion to set aside a default judgment. This court dismissed Kabiri’s initial direct appeal of that order for failure to follow the discretionary appeal procedures required by OCGA § 5-6-35 (a). Kabiri v. Aronov, Case No. A94A1531, dismissed April 1, 1994. For reasons which follow, this appeal is also dismissed.
“ ‘The meaning of a nunc pro tunc judgment is to enter now a judgment which was rendered and should have been recorded at a previous time. . . .’ [Cits.]” (Emphasis omitted.) West v. Dorsey, 167 Ga. App. 233, 235 (305 SE2d 840) (1983). Accordingly, the nunc pro tunc order entered on April 20, 1994, effectively corrects the court’s original order and relates back to January 31, 1994, its date of entry. The instant appeal is merely appellant’s second attempt to bring a direct appeal of the January 31, 1994 order.
Although this appeal has no arguable merit, and appellee has requested the imposition of a penalty for such, we decline to do so on this record. Appellant sought simply to correct a fatal error and we do not deem his effort so egregious as to warrant the imposition of sanctions.

Appeal dismissed.


Birdsong, P. J., and Blackburn, J., concur.